Motion Granted; Petition for Writ of Mandamus Dismissed; and Memorandum
Opinion filed September 13, 2012.




                                         In The

                      Fourteenth Court of Appeals

                                   NO. 14-12-00763-CV

        IN RE KAY RIECK, FURIE PETROLEUM COMPANY, LLC AND
             CORNUCOPIA OIL & GAS COMPANY, LLC, Relator


                           ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                      On Appeal from the 122nd District Court
                                 Galveston, Texas
                        Trial Court Cause No. 12-CV-1522

                       MEMORANDUM OPINION

      Relators, Kay Rieck, Furie Petroleum Company, LLC and Cornucopia Oil & Gas
Company, LLC, filed a petition for writ of mandamus in this court. See Tex. Gov’t Code
§22.221; see also Tex. R. App. P. 52. In the petition, relators sought enforcement of a
forum selection provision.

      On September 5, 2012, relators filed a motion to dismiss this original proceeding.
In the motion, relators assert that a settlement has been reached and the claims below
have been nonsuited, rendering the issues in this proceeding moot.
      We grant relators’ motion and order their petition for writ of mandamus dismissed.



                                    PER CURIAM




Panel consists of Chief Justice Hedges and Justices Brown and Busby.




                                           2